                                                   Case 3:20-cv-08123-JJT Document 35 Filed 09/08/20 Page 1 of 3



                                          1 James W. Armstrong (No. 009599)
                                            james.armstrong@sackstierney.com
                                          2 Brian E. Ditsch (No. 009075)
                                            brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9   Attorneys for Defendant
                                         10
                                                                        UNITED STATES DISTRICT COURT
                                         11
                                                                              DISTRICT OF ARIZONA
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                              Brian Erskine,                                 No. 3:20-cv-08123-PCT-JJT
             FOURTH FLOOR




                                         14                      Plaintiff,
SACKS TIERNEY




                                                                                             STATEMENT NOTING DEATH
                                         15        v.                                        OF DEFENDANT
                                         16   Forrest Fenn,
                                         17                      Defendant.
                                         18
                                         19
                                         20         James W. Armstrong, attorney for Defendant Forrest Fenn in this action, hereby
                                         21   notes on the record the death of Mr. Fenn on September 7, 2020, in Santa Fe, New Mexico.
                                         22
                                         23         DATED this 8th day of September, 2020.
                                         24                                           SACKS TIERNEY P.A.
                                         25
                                         26                                           By: /s/ James W. Armstrong
                                                                                         James W. Armstrong
                                         27
                                                                                         Brian E. Ditsch
                                         28
                                              Case 3:20-cv-08123-JJT Document 35 Filed 09/08/20 Page 2 of 3



                                          1                                  SOMMER KARNES & ASSOCIATES
                                          2
                                                                             By: /s/ Karl H. Sommer
                                          3                                      Karl H. Sommer
                                          4                                  Attorneys for Defendant
                                          5
                                          6
                                          7
                                          8
                                          9
                                         10
                                         11
                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                2
                                                   Case 3:20-cv-08123-JJT Document 35 Filed 09/08/20 Page 3 of 3



                                          1                                   CERTIFICATE OF SERVICE
                                          2          I hereby certify that on September 8, 2020, I electronically transmitted the foregoing
                                          3 document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                          4 Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                          6                                           Brian Erskine
                                                                                  1338 Sabatina Street
                                          7                                     Prescott, Arizona 86301
                                          8                                         Plaintiff pro se

                                          9
                                         10                                                           /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                              [2821362]
                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                           3
